      6:20-cv-00365-RAW Document 2 Filed in ED/OK on 10/15/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF OKLAHOMA
                                       :
Mitchell Shed,                         :
                                       :
                    Plaintiff,                              20-cv-365-RAW
                                         Civil Action No.: ______
                                       :
        v.                             :
                                       :
Natural Herbal CBD; and DOES 1-10,     :
inclusive,                               COMPLAINT AND
                                       :
                                         DEMAND FOR JURY TRIAL
                                       :
                    Defendants.        :
                                       :

        For this Complaint, the Plaintiff, Mitchell Shed, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et. seq. (the “TCPA”).

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, Mitchell Shed (“Plaintiff”), is an adult individual residing in

Haskell, Oklahoma, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.      Defendant Natural Herbal CBD (“Natural Herbal”), is a Utah business entity in

Pleasant Grove, Utah, and is a “person” as defined by 47 U.S.C. § 153(39).

        5.      Does 1-10 (the “Agents”) are individual collectors employed by Natural Herbal

and whose identities are currently unknown to the Plaintiff. One or more of the Agents may be

joined as parties once their identities are disclosed through discovery.
      6:20-cv-00365-RAW Document 2 Filed in ED/OK on 10/15/20 Page 2 of 4




       6.      Natural Herbal at all times acted by and through one or more of the Agents.


                                             FACTS

       7.      Within the last year, Natural Herbal sent Plaintiff text messages to cellular

telephone number 918-xxx-7779.

       8.      At all times mentioned herein, Natural Herbal contacted Plaintiff on his cellular

telephone using an automated telephone dialing system (“ATDS”) and/or by using artificial

messages.

       9.      Plaintiff does not have an account with Natural Herbal.

       10.     Plaintiff never provided his cellular telephone number to Natural Herbal and

never provided his consent to Natural Herbal to be contacted on his cellular telephone.

       11.     Plaintiff replied to Natural Herbal’s texts with “STOP”.

       12.     Despite Plaintiff’s repeated and unequivocal instructions that Natural Herbal stop

all text messages, Natural Herbal continued to place text messages to Plaintiff’s cellular

telephone.



                                            COUNT I


                   VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, et seq.

       13.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       14.     Without prior express consent, Defendants contacted Plaintiff on her cellular

telephone using an automatic telephone dialing system (“ATDS”) and/or by using artificial

messages in violation of 47 U.S.C. § 227(b)(1)(A)(iii).



                                                 2
      6:20-cv-00365-RAW Document 2 Filed in ED/OK on 10/15/20 Page 3 of 4




       15.     Plaintiff never provided express consent to Defendants to send text messages to

his cellular telephone number.

       16.     Moreover, Plaintiff directed Defendants to cease all text messages to his cellular

telephone.

       17.     The messages from Defendants to Plaintiff were not placed for “emergency

purposes” as defined by 47 U.S.C. § 227(b)(1)(A)(i).

       18.     Defendants sent text messages to Plaintiff’s cellular telephone knowing that it

lacked consent to send text messages to his cellular telephone number. As such, each text

message placed to Plaintiff was made in knowing and/or willful violation of the TCPA and is

subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

       19.     As a result of each text message made in negligent violation of the TCPA,

Plaintiff is entitled to an award of $500.00 in statutory damages for each text message in

violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

       20.     As a result of each text message made in knowing and/or willful violation of the

TCPA, Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant

to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).


                                    PRAYER FOR RELIEF


       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants as

follows:

               A. Statutory damages of $500.00 for each violation determined to be negligent

                   pursuant to 47 U.S.C. § 227(b)(3)(B);

               B. Treble damages for each violation determined to be willful and/or knowing

                   pursuant to 47 U.S.C. § 227(b)(3)(C); and
                                                3
     6:20-cv-00365-RAW Document 2 Filed in ED/OK on 10/15/20 Page 4 of 4




                 1. Such other and further relief as may be just and proper..

Dated: October 15, 2020

                    TRIAL BY JURY DEMANDED ON ALL COUNTS

                                            Respectfully submitted,

                                            By /s/ Sergei Lemberg

                                            Sergei Lemberg, Esq.
                                            LEMBERG LAW, L.L.C.
                                            43 Danbury Road, 3rd Floor
                                            Wilton, CT 06897
                                            Telephone: (203) 653-2250
                                            Facsimile: (203) 653-3424
                                            E-Mail: slemberg@lemberglaw.com
                                            Attorneys for Plaintiff




                                               4
